Title: To Benjamin Franklin from William Strahan, 5 July 1775
From: Strahan, William
To: Franklin, Benjamin


London, July 5. 1775.
I wrote you the 7th of last Month by the Packet, to which I beg leave to refer. I have since by the Papers and by several of your Friends, heard that you were safely arrived at Philadelphia, and unanimously voted by the Assembly then sitting, one of their Delegates to the Congress, then about to meet. I make no doubt but your Reception among your Friends was abundantly cordial, and I hope you will avail yourself of the great Knowledge you possess, respecting the Matters in dispute between your Country and this, to bring about a speedy Reconciliation. I see all your public Papers are filled with your Unanimity and Preparations for War. All this, however, seems to make no Impression here, or to have the least tendency to any Alteration of Measures. What Time may produce, I will not pretend to say. To me, I own, it appears, that after the Concessions lately made by Lord Dartmouth, and which seem to be rather more explicit than Lord North’s conciliatory Motion of Feb. 20th., there is little to be done till one Side or the other become sensible of the pernicious Consequences that must necessarily attend a Continuation of the Quarrel. If nothing less than a total Renunciation of the Legislature, of all Authority over the Colonies will satisfy them, God knows where the Dispute will end; for I am perswaded this will never be given up here. At least, I see no Tendency towards it. And if the Colonies should actually succeed in their Struggle to be totally emancipated from all Subjection to, or Connection with Britain, it will remain to be seen whether their Liberty and Security will or will not be materially affected by it; Whether it may not throw them under the Dominion of some enterprising Leader among themselves, or leave them a Prey to some ambitious European Power, under whom they may really experience all the Evils in the highest Degree, the very appearance of which, and that a very distant one, they now endeavour to avoid. These you may, perhaps, consider as idle and groundless Speculations. I wish heartily they may prove so. But without looking so far into Futurity, the Evils of a civil War, even for a short Duration, are worthy some Consideration. Possibly these may still be avoided. Now seems to be the critical Moment for America to obtain some permanent Constitution, in perfect Union with the Mother Country, by which her Liberties may be secured and protected by the Laws and Power of the whole Empire, and rendered as permanent in one Corner of it as in another, and every Part of it prove a mutual Protection to each other. Whether this Course will be taken we shall soon see, when the Resolutions of your Congress are made public. You are a perfect Master of the Subject, and therefore it is happy that you have a Voice in that Assembly, when so much of the Happiness of their Constituents depends upon their Proceedings. But I am somewhat afraid the Voice of Moderation will not now be listened to, and that the Violence of some Men whose Views may not be truly so patriotic as they appear to be, will inflame the Quarrel beyond a Possibility of Accommodation. This I hope you will exert all your Prudence and Sagacity to prevent. For my own Part, I have no doubt of the Prevalence of this Country in the End, should hostile Measures be pursued for any Length of Time. But, good God! Where does Victory on either Side lead to? To the immediate Destruction of half, and the ultimate Ruin of the whole, of the most glorious Fabric of Civil and Religious Government that ever existed on this Globe. If after we are both weakened by the Struggle, it terminates in our final Separation, this must unavoidably be the Consequence. However, I still hope better Things, and that perfect Order will arise from the present Convulsions. We are here in a State of the greatest Tranquility. All our Murmerings and Opposition to Government appear only in our Newspapers. I believe the Ministry are quite determined in their Operations, and in the Prosecution of coercive Measures. I see everybody is learning the Use of Arms with You; but surely it will not be attempted to distress You by Land. Our Navy is our great Strength, and sorry shall I be to see it long exerted against You; tho’ if no Steps are taken towards a Reconciliation, I am afraid that must be the Case. Is not this a Situation devotely to be avoided, if any human Means can be devised to prevent it? But I will not trouble You further on this Subject at present. Had I any material Facts to convey to You, I should have satisfied myself with a bare Recital of them, without any Reflections of my own, which to You can convey no kind of Information.

I was truly concerned to hear the other Day that You had ordered your Books &c. to be transmitted to You; but it looks as if you gave up all Thoughts of returning to us. I hope this is not the case; as upon the whole, You have much Reason to be pleased with your Reception in this Country, putting Politics out of the Question. But were You now even resolved to remain where You are for the rest of your Days, that Resolution, I trust, will soon be broken; and I shall expect to see You in the beginning of the Winter, invested with full Powers to put an End to all our Differences; for, as I observed above, if there is any Desire left among you for a Restoration of ancient Amity, now is the Time to procure it on safe and honourable Terms.
So may I prosper, as I wish the Liberty and Happiness of all our Brethren with You, with the same Ardor as I do our own. In this Desire I am sure we are of one Mind, however we may, at present, differ about the Methods of promoting it. May we quickly be united in Sentiment again; and may your Labours be once more confined to promoting the Arts of Peace, and encreasing the Means of human Felicity. I am ever, with the warmest Respect and Esteem &c.
Will. Strahan.
Copy.To Docr: Franklin.
 
Docketed: London, July 5. 1775. Copy of a Letter from Will. Strahan Esqr: to Docr: Franklin.
